Title: From George Washington to Brigadier General Samuel Holden Parsons, 11 July 1779
From: Washington, George
To: Parsons, Samuel Holden


        
          Dr Sir,
          Head Quarters [New Windsor] July 11th 1779
        
        I have just received yours of yesterday—I am happy to hear of the spirited behaviour of the Militia. They have certainly done themselves great honor; if the opposition they give is not absolutely effectual, it serves to discourage the enemy and make them sick of such excursions—I shall be glad to learn they have met with a proper reception at Norwalk. Before this reaches you, you will have received my letter informing you that General Heath was under marching orders—The weather I imagine has prevented his moving this morning as was intended. I am Sir Your most Obedt servant
        
          G.W.
        
      